Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
Claim Objections
Claims 1, 13 and 17 recite “thereby preventing a data loss event associated with the same physical disk becoming inaccessible that would result in both non-parity data stored according to the first virtual extents and corresponding parity data stored according to the second virtual extents being thereby also inaccessible. This language is interpreted as an intended use recitation and does bear patentable weight. The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Puhov et al. (US 10,089,026) in view of Burkey (US 2005/0027938) in view of Gao et al. (US 2019/0129644) and further in view of Borlick (US 2019/0266062).

Regarding claim 1, Puhov discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations [see Col. 11, lines 14-39; technology may be implemented as a computer program product (i.e. instructions on memory executed by a processor], comprising:
determining a virtual storage device pool based on a physical storage device pool, wherein the physical storage device pool comprises physical disks comprising physical extents [see Fig. 3 & Col. 5, lines 28-65; virtual drive pool generated by dividing pool of physical drives into physically contiguous regions (extents)];
determining a virtual redundant array of independent disks based on the virtual storage device pool, wherein the virtual redundant array of independent disks comprises first virtual extents that map to first physical extents [see Fig. 2, Col. 6, lines 9-18 & Col. 7 lines 58-67 – Col. 8, lines 1-17; raid group logic forms a raid group comprising a number of drives from the virtual drive pool, virtual array of disk comprise a Logical Unit (LUN) forming a raid group, the LUNs mapping back to the regions (extents) of storage]. 

Puhov does not expressly disclose that the RAID storage comprises virtual extents that map to non-contiguous physical extents.

Burkey discloses a RAID storage configuration in which non-contiguous physical storage extents are mapped to a virtual disk (volume/extent) [see paragraph 12].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Puhov to utilize the non-contiguous storage mapping of Burkey.

The motivation for doing so would have been to increase the fault tolerance, performance, or capacity characteristics of the underlying storage devices, and account for for the fact that the physical storage is usually non-contiguous [see Burkey, paragraphs 12-12].

Therefore, it would have been obvious to combine Burkey with Puhov for the benefits listed above, to obtain the invention as specified in claims 1-5 and 7-8 and 10-20.

	The combination of Puhov and Burkey does not expressly disclose mapping and storing non-parity data to first physical extents and parity data to second physical extents.

	
Gao discloses a RAID storage system in which data blocks are mapped and stored to first physical extents and parity blocks are mapped and stored to second physical extents [see Fig. 4 & paragraphs 38 & 49].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the data extents and parity extents as taught by Gao in the extent system of Puhov and Burkey.

The motivation for doing so would have been to allow frequently accessed parity extents to be remapped and avoid wear conditions [see paragraphs 40 & 46].

Therefore, it would have been obvious to combine Gao with Puhov and Burkey for the benefits listed above, to obtain the invention as specified in claims 1-5 and 7-8 and 10-20.

	The combination of Puhov, Burkey and Gao does not expressly disclose first virtual extents and the second virtual extents are not permitted to be drawn from a same physical disk.

	
Borlick discloses a RAID storage system in which no two virtual storage drives (extents) of any RAID array oare mapped to the same physical storage drive [see paragraph 33].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the data extents and parity extents as taught by Gao in the extent system of Puhov, Burkey and Gao.

The motivation for doing so would have been to allow frequently accessed parity extents to be remapped and avoid wear conditions [see paragraphs 40 & 46].

Therefore, it would have been obvious to combine Borlick with Puhov, Burkey and Gao for the benefits listed above, to obtain the invention as specified in claims 1-5 and 7-8 and 10-20.

	Regarding claim 2, the combination discloses the system of claim 1, wherein the second virtual extents map to the second physical extents based on historical wear data corresponding to the second physical extents [see Gao, paragraph 43; physical extents will be mapped to parity based on access level and usage state (wear)].

Regarding claim 3, the combination discloses the system of claim 2, wherein the historical wear data comprises a record of storing parity data via a physical extent of the second physical extents [see Gao, paragraph 40; a record of storing parity data is kept to determine parity extent experiences high usage]. 

Regarding claim 4, the combination discloses the system of claim 2, wherein an indication that a physical extent of the second physical extents has previously been employed to store parity data corresponds to a decrease in a likelihood that the physical extent is going to be again employed to store parity data [see Gao, paragraphs 40, 43 & 46; a parity extent experiences higher wear than data extents, so that when mapping an extent, if it has a high usage (from being a parity extent) the parity will be remapped wo a different extent].

	Regarding claim 5, the combination discloses the system of claim 1, wherein the physical storage device pool comprises a first physical disk and a second physical disk, and wherein the first physical disk is located local to the second physical disk [see Puhov, Fig. 1, wherein array of drives are located locally].

Regarding claim 7, the combination discloses the system of claim 1, wherein the physical storage device pool facilitates diverse storage of a first stripe of parity data [see Puhov, Fig. 2A, stripe 220].

Regarding claim 8, the combination discloses the system of claim 1, wherein the physical storage device pool facilitates diverse storage of multiple stripes of parity data [see Puhov, Fig. 2A, stripes 220-224].

Regarding claim 9, the combination discloses the system of claim 1, a physical disk of the physical disks is permitted to contribute more than one physical extent to a virtual disk so long as the more than one physical extent does not store both the parity data and the non-parity data according to the virtual disk [see Gao, Fig. 3, each extent of each physical drive is only mapped to one virtual drive].

Regarding claim 10, the combination discloses the system of claim 1, wherein the virtual storage device pool supports virtual redundant arrays of independent disks comprising the virtual redundant array of independent disks [see Puhov, Fig. 3 & Col. 6, lines 9-18; raid group logic forms a raid group comprising a number of virtual drives from the virtual drive pool].

Regarding claim 11, the combination discloses the system of claim 1, wherein the physical storage device pool enables support of virtual storage device pools comprising virtual storage device pool [see Puhov, Fig. 3 & Col. 6, lines 9-18; raid group logic forms a raid group comprising a number of virtual drives from the virtual drive pool, virtual drive pool formed physical drive pool].

Regarding claim 12, the combination discloses the system of claim 1, wherein each physical extent of the physical extents is identified as belonging to an extent type selected from a group of extent types comprising a parity data extent type, a non-parity data extent type, and an undefined extent type [see Gao, paragraph 49; extent may be of different types including parity and non-parity].

Regarding claim 13, the combination discloses a method, comprising:
designating, by a system comprising a processor, each physical extent of physical extents, wherein the designating is according to an extent type selected from a group of extent types comprising a parity data extent type, a non-parity data extent type, and an undefined extent type, and wherein a physical storage device pool comprises physical disks that comprise the physical extents [see Gao, paragraphs 43-44 & 49; physical drives divided into plurality of physical extents, extents including types such as parity and non-parity data];
determining, by the system, a virtual storage device pool based on the physical storage device pool, wherein virtual parity data type extents of the virtual storage device pool are selected from the physical storage device pool in a manner that results in a portion of the physical extents contributing to the virtual storage device pool being distributed among a corresponding portion of the physical disks comprised in the physical storage device pool [see Puhov, Fig. 3 & Col. 5, lines 28-65; virtual drive pool generated by dividing pool of physical drives into physically contiguous regions (extents)]; and
facilitating, by the system, storage of non-parity data via first physical extents according to first virtual extents of a virtual redundant array of independent disks based on the virtual storage device pool; and facilitating, by the system, storage of parity data via second physical extents according to second virtual extents of the virtual redundant array of independent disks [see Puhov, Fig. 2, Col. 6, lines 9-18 & Col. 7 lines 58-67 – Col. 8, lines 1-17; raid group logic forms a raid group comprising a number of drives from the virtual drive pool, virtual array of disk comprise a Logical Unit (LUN) forming a raid group, the LUNs mapping back to the regions (extents) of storage & Burkey, paragraphs 12-13; mapping non-contiguous physical storage to virtual volumes/drives].

Regarding claim 14, the combination discloses the method of claim 13, wherein the designating of each physical extent according to the extent type enabled determining historical extent type data that corresponds to a level of wear for each physical extent, and wherein the historical extent type data is employed in allocating, by the system, the first virtual extents and the second virtual extents to the virtual redundant array of independent disks [see Gao, paragraph 43; physical extents will be mapped to parity based on access level and usage state (wear)].

Regarding claim 15, the combination discloses the method of claim 13, further comprising shifting, by the system, parity data from a first physical extent of the second physical extents to a second physical extent of the second physical extents in response to determining that a wear level corresponding to the first physical extent has transitioned a threshold wear level [see Gao, paragraph 46; parity extent may be mapped to a different extent when wear is too high].

Regarding claim 16, the combination discloses the method of claim 13, wherein the facilitating of the storage of non-parity and parity data according to the virtual redundant array of independent disks embodies a RAID 4 topology for data operations while maintaining diversity of the second physical extents that store the parity data [see Puhov, Col. 6, lines 9-18; RAID may be a RAID 4 topology].

Regarding claim 17, the combination discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
determining a virtual redundant array of independent disks based on a virtual storage device pool that is mapped to a physical storage device pool, wherein the physical storage device pool comprises physical disks comprising physical extents, and wherein the virtual redundant array of independent disks comprises first virtual extents that map to first physical extents to enable non-parity data storage and second virtual extents that map to second physical extents to enable parity data storage [see Puhov, Fig. 3 & Col. 5, lines 28-65; virtual drive pool generated by dividing pool of physical drives into physically contiguous regions (extents) &  Gao Fig. 4 & paragraphs 38 & 49; data blocks are mapped and stored to first physical extents and parity blocks are mapped and stored to second physical extents & Burkey, paragraphs 12-13; mapping non-contiguous physical storage to virtual volumes/drives]; and
permitting storage of non-parity data via the first physical extents according to the first virtual extents and storage of parity data via the second physical extents according to the second virtual extents [see Puhov, Fig. 2, Col. 6, lines 9-18 & Col. 7 lines 58-67 – Col. 8, lines 1-17; raid group logic forms a raid group comprising a number of drives from the virtual drive pool, virtual array of disk comprise a Logical Unit (LUN) forming a raid group, the LUNs mapping back to the regions (extents) of storage].

Regarding claim 18, the combination discloses the non-transitory machine-readable medium of claim 17, wherein selection of extents, comprising the second physical extents that enable parity data storage, is based on historical wear data [see Gao, paragraph 43; physical extents will be mapped to parity based on access level and usage state (wear)].

Regarding claim 19, the combination discloses the non-transitory machine-readable medium of claim 18, wherein the historical wear data comprises data indicating historical use of the second physical extents to store parity data, thereby corresponding to an increased likelihood of wear among the second physical extents [see Gao, paragraph 40; a record of storing parity data is kept to determine parity extent experiences high usage].

Regarding claim 20, the combination discloses the non-transitory machine-readable medium of claim 17, wherein the virtual storage device pool supports a group of virtual redundant arrays of independent disks [see Puhov, Fig. 3 & Col. 6, lines 9-18; raid group logic forms a raid group comprising a number of virtual drives from the virtual drive pool, virtual drive pool formed physical drive pool].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Puhov in view of Burkey and Gao and further in view of Kedem (US 6,233,696).

Regarding claim 6, Puhov, Burkey and Gao discloses the system of claim 1 as discussed above.

The combination does not expressly disclose the physical pool comprises remote storage.

Kedem discloses a RAID storage system in which the physical storage devices may be remotely located [see Col. 3, lines 9-21].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the remote storage drives in the RAID system of Puhov, Burkey and Gao.

The motivation for doing so would have been to protect sensitive data [see Kedem, Col. 3, lines 9-21].

Therefore, it would have been obvious to combine Kedem with Gao and Puhov and Burkey for the benefits listed above, to obtain the invention as specified in claim 6.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 recites that a physical disk of the physical disks is permitted to contribute more than one physical extent to a virtual disk so long as the more than one physical extent does not store both the parity data and the non-parity data according to the virtual disk. The prior art of record, including Borlick, explicitly teaches that virtual drives of a RAID array are not mapped to the same physical storage drive. Borlick does not provide any exceptions to this rule, and a modification to Borlick to teach said limitation would appear to teach away from the prior art of Borlick.


Response to Arguments
Applicant’s arguments, filed 6/15/2022, with respect to the rejection(s) of claim(s) 1-5 and 7-20 under Puhov, Burkey and Gao have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view Borlick.

	
	CLOSING COMMENTS
Conclusion
	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137